Exhibit 10.14
 
 
11/23/08
 
AMENDMENT NO. 1 TO TRUST AGREEMENT
FOR
DEFERRED COMPENSATION AND
SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS OF TIERONE
CORPORATION AND TIERONE BANK


This Amendment No. 1 to the TierOne Corporation and TierOne Bank Trust Agreement
(the “Trust Agreement”) by and between TierOne Corporation (the “Company”),
TierOne Bank (the “Bank”) and Paul M. Schudel (the “Trustee”) is dated and is
effective as of December 17, 2008. The Trust Agreement was originally effective
as of July 27, 2006.  Capitalized terms which are not defined herein shall have
the same meaning as set forth in the Trust Agreement.




WITNESSETH:


WHEREAS, the Company and the Bank have adopted the following plans: (i) TierOne
Bank Amended and Restated Deferred Compensation Plan; (ii) TierOne Bank Savings
Plan Amended and Restated Supplemental Executive Retirement Plan; (iii) TierOne
Corporation Employee Stock Ownership Plan Amended and Restated Supplemental
Executive Retirement Plan; and (iv) TierOne Bank Amended and Restated 1993
Supplemental Retirement Plan Agreement (the “Plan” or “Plans”) to provide
deferred compensation for certain members of the Company’s or the Bank’s Board
of Directors, senior management and key employees (collectively, the
“Participant” or “Participants”);


WHEREAS, the parties hereto previously established a trust (the “Trust”) to fund
the obligations under each of the Plans, with the assets contributed to the
Trust subject to the claims of the Company’s and the Bank’s creditors in the
event of the Company’s or the Bank’s insolvency, until paid to a Participant or
their beneficiaries in such manner and at such times as specified in each of the
Plans;


WHEREAS, subsequent to the adoption of the Trust Agreement, the Internal Revenue
Service issued final regulations under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”);


WHEREAS, Section 409A of the Code provides that if the assets held in the Trust
are ever transferred outside of the United States, then such assets would be
deemed transferred to the Participants and taxable to the Participants;


WHEREAS, all assets of the Trust have been held in the United States, and it is
the intent of the parties that all Trust assets continue to be held in the
United States;


WHEREAS, the parties desire to amend the Trust Agreement to expressly prohibit
any transfer of any Trust assets outside of the United States; and


WHEREAS, Section 12 of the Trust Agreement permits the parties hereto to amend
the Trust Agreement;

 
1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:


1.           Amendment to Section 5 of the Trust Agreement.  Section 5 of the
Trust Agreement is hereby amended to read in its entirety as follows:


“(a) The Trustee may invest the Trust Assets in such assets as the Bank may from
time to time direct.  Notwithstanding the foregoing, to the extent any such
assets are invested in common stock or common stock units of the Company, such
investments (i) must not be diversified; (ii) must remain at all times invested
in the form of common stock or common stock units of the Company, as applicable;
and (iii) must be distributed solely in the form of shares of common stock of
the Company; provided, however, that in the event of any change in the
outstanding shares of Company common stock by reason of any stock dividend or
split, recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares or other similar corporate change, then the
account of each Plan Participant shall be adjusted by the Company in a
reasonable manner to reflect the change, and any such adjustment by the Company
shall be conclusive and binding for all purposes of each Plan. All rights
associated with the Trust Assets shall be exercised by the Trustee or the person
designated by the Trustee, and shall in no event be exercisable by or rest with
a Plan Participant, except that voting rights with respect to Trust Assets will
be exercised by the Bank.  Except for any assets invested in common stock or
common stock units of the Company, the Bank shall have the right at any time,
and from time to time in its sole discretion, to substitute assets of equal fair
market value for any Trust Asset.  This right is exercisable by the Bank in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity.  The Trustee shall not be liable for any loss on any
investment made pursuant to this Section 5.


(b) Notwithstanding any other provision of this Trust Agreement, all Trust
Assets shall be held in the United States of America, and at no time shall the
Trustee or any other person or entity cause any of the Trust Assets to be
transferred outside of the United States.”


2.           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed on such date.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Trust Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect and shall be otherwise unaffected.


3.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Nebraska.

 
2

--------------------------------------------------------------------------------

 



4.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the Company, the Bank and the Trustee have caused this
Amendment to be signed, and their respective corporate seals to be hereto
affixed, as of the day and year first written above.


        TIERONE CORPORATION


Attest:




  /s/ Judith A. Klinkman
By:_/s/ Gilbert G. Lundstrom
 

Judith A.
Klinkman                                                                                Gilbert
G. Lundstrom
Assistant
Secretary                                                                                Chairman
and Chief Executive Officer




        TIERONE BANK


Attest:




  /s/ Judith A. Klinkman
By:_/s/ Gilbert G. Lundstrom
 

Judith A. Klinkman
     Gilbert G. Lundstrom

Assistant
Secretary                                                                                  
Chairman and Chief Executive Officer


       TRUSTEE




       By _/s/ Paul M. Schudel, Trustee
                Paul M. Schudel, Esq.
 
 
3